                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

JERROD THOMAS,                                        *

Plaintiff,                                            *

v.                                                    *             Civil Action No. PX-19-3382

DEPT. OF SAFETY AND                                   *
 CORRECTIONAL SERVICES, and
OFFICER KNIGHT,                                       *

Defendants.                                  *
                                            ***
                                     MEMORANDUM OPINION

        Jerrod Thomas brings this action against the Maryland Department of Safety and

Correctional Services (“DPSCS”) and Officer Knight, alleging that DPSCS retroactively extended

the number of years for which he is required to register as a sex offender. ECF No. 1. Thomas

urges that this Court remove him from the Maryland Sex Offender Registry (“SOR”) and award

damages of $2.5 million. Id. at 3. DPSCS filed Motions for Summary Judgment arguing, inter

alia, that Thomas fails to state a constitutional claim. ECF Nos. 24, 26.            Thomas, in response, 1

argues that increasing the length of time for which he must register pursuant to the Maryland Sex

Offender Registration Act (“MSORA”) violates the “state constitutional prohibition against ex

post facto laws.” ECF No. 33.

        The matter is now ripe for review, with no need for a hearing. See Loc. R. 105.6. For the

reasons that follow, DPSCS’s motions shall be granted. 2




1
  Pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the Court informed Thomas that the failure to
respond to the motions may result in dismissal of the Complaint. ECF Nos. 25, 27.
2
  Thomas has not perfected service against Officer Knight, and so the claims against him are dismissed without
prejudice.
          I.     Background

          The Court views the Complaint facts as true and most favorably to Thomas. In 2002,

Thomas was arrested and charged in Baltimore City Circuit Court with rape, third-degree sexual

offense, and related offenses that he allegedly committed earlier that year. ECF No. 1; ECF No.

24-2. See also State v. Thomas, Case No. 102226032 (Cir. Ct. Balt. City), ECF No. 24-3. On

February 6, 2003, Thomas pleaded guilty to third-degree sexual offense, in violation of Md. Code,

Art. 27 § 464B (now codified at Md. Code Ann., Criminal Law § 3-307), and was sentenced to

five years, with all but time-served suspended. See ECF No. 1, ECF No. 24-3 at 1. At his guilty

plea, Thomas learned that he would be required to register on the SOR for ten years. However, as

it turns out, Thomas is required to register for life. He believes his registry period was enlarged

from ten years to life because of subsequent amendments to MSORA, and thus, in violation of the

Ex Post Facto Clause. ECF No. 1 at 2. For the following reasons, Thomas’ claim fails as a matter

of law.

          II.    Standard of Review

          A motion for summary judgment brought pursuant to Federal Rule of Civil Procedure 56

shall be granted if the movant demonstrates that no genuine issue of disputed material fact exists,

rendering the movant entitled to judgment as a matter of law. See In re Family Dollar FLSA Litig.,

637 F.3d 508, 512 (4th Cir. 2011). “[T]he mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986). “The party opposing a properly supported motion for summary

judgment may not rest upon the mere allegations or denials of [his] pleadings, but rather must set

forth specific facts showing that there is a genuine issue for trial.” Bouchat v. Baltimore Ravens



                                                2
Football Club, Inc., 346 F.3d 514, 525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ.

P. 56(e)). Summary judgment must be granted “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The Court must view the evidence in the light most favorable to the non-movant without weighing

the evidence or assessing witness credibility. See Dennis v. Columbia Colleton Med. Ctr., Inc.,

290 F.3d 639, 644-44 (4th Cir. 2002). Factually unsupported claims and defenses may not proceed

to trial. Bouchat, 346 F.3d at 526.

       III.    Discussion

       Thomas solely challenges the statutory imposition of lifetime registration on the SOR

arising from his 2003 conviction for third-degree sexual assault. He argues that this requirement

had not been in place under MSORA when he had pleaded guilty, and so application as to him

violates the Ex Post Facto Clause of the United States Constitution.

       The Constitution prohibits states from enacting any ex post facto laws. U.S. Const. art. 1,

§ 10, cl. 1. “One function of the Ex Post Facto Clause is to bar enactments which, by retroactive

operation, increase the punishment for a crime after its commission.” Garner v. Jones, 529 U.S.

244, 249 (2000).     States are not, however, precluded “from making reasonable categorical

judgments that conviction of specified crimes should entail particular regulatory consequences”

such as placement on a sex offender registry. Smith v. Doe, 538 U.S. 84, 103 (2003). Such

requirements often fall outside the purview of the Ex Post Facto Clause because they are not

sufficiently punitive. Id.

       For Thomas, this Court need not reach whether retroactive application of MSORA violates

Ex Post Facto because at the time Thomas committed the offense, lifetime registration applied to



                                                 3
“three types of sex offenders: sexually violent predators, child sexual offenders and sexually

violent offenders, convicted of certain crimes.” Ochoa v. Dep’t of Pub. Safety & Corr. Servs., 61

A.3d 1, 3 (Md. 2013) (citing Md. Code (1957, 1996 Repl. Vol., 2000 Cum. Supp.), Art. 27, §

792(d)(2), (3), (4) & (5)(ii). A “sexually violent offender” was defined as “an individual who had

been convicted of a ‘sexually violent offense,’ which was in turn defined as a violation of ‘any of

the provisions of § 462, § 463, § 464, § 464A, § 464B, or § 464F of [Article 27].’” Id. at 4 (citing

Md. Code (1957, 1996 Repl. Vol., 2000 Cum. Supp.), Art. 27, § 792(a)(10) & (11)). Accordingly,

two provisions of MSORA subjected Thomas to lifetime registration -- one applicable to Thomas’

status as a “child sexual offender,” and the other as a “sexually violent offender.” See id.

       Thomas urges a different outcome in light of subsequent amendments to MSORA that

brought the statute in line with the federal Sex Offender Registration and Notification Act

(“SORNA”), 42 U.S.C. § 16901 et. seq. But these amendments to MSORA are of no moment

because, as of 2000, “Maryland law required a person convicted of a third-degree sexual offense

pursuant to Article 27, § 464B to register as a sex offender for life.” See Camino v. State, Case

No. 0438, Sept. Term 2015, 2016 WL 1551136, at *3 (Md. Ct. Spec. App. Apr. 15, 2016) (citing

Art. 27, § 792(d)). Thomas, therefore, was already required to register for life based on his

category of offense, so enforcement of the same cannot constitute an Ex Post Facto violation. See

Ochoa, 61 A.3d at 3; Camino, Case No. 0438, Sept. Term 2015, 2016 WL 1551136, at *3.

       Nor can Thomas argue for a different outcome based on his proffered understanding of his

registration terms announced at his guilty plea. Although Thomas seems to suggest that his guilty

plea included an agreed-upon ten-year registration term, he puts forward no proof that any such

representations, if made, constitute a binding promise for which he is owed the benefit of the

bargain. See Long v. Maryland State Dep’t of Pub. Safety & Corr. Servs., 230 Md. App. 1 (2016).



                                                 4
Quite the opposite, in his response to the summary judgment motion, Thomas underscores that his

claim “is not based” on any such representations made at this guilty plea. ECF No. 33 at 2-3.

Accordingly, summary judgment is proper in favor of DPSCS.

       IV.    Conclusion

       Based on the foregoing, DPSCS’s Motion for Summary Judgment shall be granted.

Thomas’s claims against Officer Knight will be dismissed without prejudice.

       A separate Order follows.


  7/9/21                                                  /S/
Date                                       Paula Xinis
                                           United States District Judge




                                              5
